       Case 20-12141-mdc Doc 46-1 Filed 09/29/20 Entered 09/29/20 13:26:23                                    Desc
                       Notice of Change from No Asset Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________________________________
In Re: Arthur Herring, III
1045 N West End Blvd
Lot 150
Quakertown, PA 18951
Debtor(s)                                                                               Case No: 20−12141−mdc
                                                                                        Chapter: 7
Last Four digits of Social Security
or Individual Taxpayer−Identification (ITIN) No(s).,
(if any) Employer Tax−Identification (EIN) No(s). (if any).:
xxx−xx−7986
__________________________________________________________________________________________________________

                                  NOTICE OF NEED TO FILE PROOF OF CLAIM
                                       DUE TO RECOVERY OF ASSETS
       NOTICE IS GIVEN THAT:
         The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since
that notice was sent, assets have been recovered by the trustee.

        Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the
bankruptcy court at the address below on or before
                                                      Date: 1/1/21
         Creditors who do not file a proof of claim on or before this date might not share in any distribution from
the debtor's estate.

          A proof of claim is a signed statement describing a creditor's claim. A Proof of Claim form ("Official
Form B 410") can be obtained at the United States Courts Website:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms) or you can obtain one at any bankruptcy
clerk's office. It may be filed by regular mail. To receive acknowledgment of your filing, you may either enclose a
stamped self−addressed envelope and a copy of this proof of claim or you may access the court's PACER system
(http://www.pacer.gov) to view your filed proof of claim

         There is no fee for filing the proof of claim.
         Any creditor who has filed a proof of claim already need not file another proof of claim.
                                                  900 Market Street
                                                       Suite 400
                                                Philadelphia, PA 19107
                                                                                  For The Court

                                                                                  Timothy B. McGrath
                                                                                  Clerk of Court
Date: 9/30/20

                                                                                                                  46
                                                                                                            Form 139
